Exhibit 10.32


TERMINATION PROTECTION AGREEMENT
THIS TERMINATION PROTECTION AGREEMENT (as hereinafter amended from time to time,
this “Agreement”) is made and entered into by and among Sterling Jewelers Inc.,
a Delaware corporation (the “Company”) and [] (the “Executive”), dated as of [].
W I T N E S S E T H
WHEREAS, the Company and its affiliates are engaged in the business of operating
chains of retail jewelry stores in the United States, the United Kingdom and
Canada;
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed, as []of Signet Jewelers Limited, a Bermuda corporation
(“Signet,” and, together with its subsidiaries, the “Signet Group”, which for
purposes of this Agreement is an affiliate of the Company), effective as of [],
subject to the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:
Agreement
1.Definitions
(a)“Annual Bonus” means an annual cash bonus award in accordance with the annual
short-term incentive plan then in effect for executive officers of Signet, as
approved by the Compensation Committee or its designee.
(b)“Board” means the Board of Directors of Signet.
(c)“Business” shall mean the operation of a retail jewelry business that sells
to the public jewelry, watches and associated services including through
e-commerce.
(d)“Cause” means (A) fraud, embezzlement, gross insubordination or any act of
moral turpitude or misconduct, in each case, on the part of the Executive; (B)
conviction of or the entry of a plea of nolo contendere by the Executive for any
felony; or (C) (x) a material breach by the Executive of Executive’s duties,
responsibilities or obligations under this Agreement or the attached Schedule 1,
or (y) the willful failure or refusal by the Executive to perform and discharge
a specific lawful directive issued to Executive by the Board within a reasonable
period of time, not to be less than five (5) business days, following written
notice thereof to the Executive by the Company or the Board.
(e)“Change of Control” means the occurrence of any of the following events:
(i) any consolidation, amalgamation, or merger of Signet with or into any other
Person, or any other corporate reorganization, business combination, transaction
or transfer of securities of Signet by its stockholders, or a series of
transactions (including the acquisitions of capital stock of Signet), whether or
not Signet is a party thereto, in which the stockholders of Signet immediately
prior to such consolidation, merger, reorganization, business combination or
transaction, collectively have beneficial ownership (as defined in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of capital stock representing directly, or
indirectly through one or more entities, less than fifty (50%) of the equity
(measured by economic value or voting power (by contract, share ownership or
otherwise) of Signet or other surviving entity immediately after such
consolidation, merger, reorganization, business combination or transaction;




--------------------------------------------------------------------------------




(ii) the sale or disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of Signet to any Person;
(iii) during any period of twelve consecutive months, individuals who as of the
beginning of such period constituted the entire Board (together with any new
directors whose election by such Board or nomination for election by Signet’s
shareholders was approved by a vote of at least two-thirds of the directors of
Signet, then still in office, who were directors at the beginning of the period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority thereof; of
(iv) approval by the shareholders of Signet of a complete liquidation or
dissolution of Signet.
(f)“Compensation Committee” means the compensation committee of the Board.
(g)“Disability” means any physical or mental disability during the term of the
Executive’s Employment that renders the Executive incapable of performing the
services required of the Executive for any period or periods aggregating six
months during any twelve- month period. For purposes of the foregoing, the
Executive’s physical or mental disability shall be determined in accordance with
any disability plan of or applicable to the Company that is then in effect.
(h)“Good Reason” means within one (1) year following a Change of Control and
without the Executive’s prior written consent: (A) any material reduction in
Executive’s target or maximum potential annual compensation opportunities as set
forth on the attached Schedule 1; (B) a material diminution in Executive’s
authority, duties or responsibilities as set forth on Schedule 1; (C) any
requirement that the Executive relocate Executive’s principal place of
employment by more than fifty miles from Akron, Ohio and from Executive’s
principal residence; or (D) a material breach by the Company of its payment
obligations to the Executive as set forth on Schedule 1, which breach remains
uncured for thirty days following written notice thereof provided by the
Executive to the Company; provided that, no event described in clauses (A) - (D)
shall constitute Good Reason unless (i) Executive has given the Company written
notice of the termination, setting forth the conduct of the Company that is
alleged to constitute Good Reason, within ninety 90 days following the first
occurrence of such event, and (ii) Executive has provided the Company at least
thirty (30) days following the date on which such notice is provided to cure
such conduct and the Company has failed to do so.
(i)“Long Term Incentive Plan” means the long-term incentive plan then in effect,
as approved by the Compensation Committee or its designee.
(j)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.
2.Termination. The Executive’s employment with the Company is “at-will” and
shall continue until terminated either by the Company at any time by notifying
the Executive in writing or by the Executive at any time upon at least three
hundred and sixty (360) days’ prior written notice to the Company. The
provisions of this Agreement exclusively shall govern the Executive’s rights
upon termination of employment with the Company and its affiliates.
(a)Termination By the Company For Cause; Resignation by the Executive. If the
Executive’s employment with the Company is terminated by the Company for Cause
(as defined below) or if the Executive resigns for any reason or no reason, the
Executive shall be entitled to receive solely the following: (i) base salary and
accrued and unused vacation through the date of termination in accordance with
the Company’s normal payroll practices; (ii) any Annual Bonus or Long Term
Incentive




--------------------------------------------------------------------------------




Plan payment that has been earned by the Executive for a completed fiscal year
(or with respect to a Long Term Incentive Plan payment, a completed performance
cycle) ending prior to the effective date of the Executive’s date of termination
but which remains unpaid as of such date payable in accordance with the
applicable Plan; and (iii) any vested benefits to which the Executive is
entitled under the employee benefit plans of the Company, payable pursuant to
the terms and conditions of such benefit plans (the amounts described in clauses
(i), (ii), and (iii) being referred to as the “Accrued Rights”).
(b)Termination By the Company Without Cause or Resignation by the Executive for
Good Reason. If the Executive’s employment hereunder is terminated by the
Company without Cause or if the Executive resigns for Good Reason, the Executive
shall be entitled to receive solely the following in addition to the Accrued
Rights, subject to Section 2(g) and the Executive’s continued compliance with
the provisions of Sections 3, 4 and 5:
(i)continued payment of the Executive’s Base Salary in effect on the last date
of the Executive’s employment for twelve (12) months following such last date of
employment, in accordance with the Company’s standard payroll practices for
executive officers;
(ii)a lump sum amount equal to the Annual Bonus the Executive would otherwise
have received for the fiscal year in which the Executive’s termination of
employment occurred, based on actual performance, payable in a lump sum during
the period commencing on the 15th of April and ending on the 31st of May
following the end of the applicable fiscal year of Signet; and
(iii)in respect of each then-ongoing performance cycle under the Long Term
Incentive Plan as of the date of termination, (1) with respect to awards that
vest in whole or in part based on performance, at the end of each completed
performance cycle for each such award, vesting shall be calculated by
multiplying (A) the total number of awards that would have vested based on
actual performance during the full performance cycle and (B) the quotient
obtained from dividing the number of calendar days worked during the applicable
performance cycle through the date of termination by the number of calendar days
in such performance cycle, payable upon the conclusion of the applicable
performance cycle in accordance with the Long Term Incentive Plan (but no later
than the “short-term deferral” period under Section 409A (defined below)), and
(2) with respect to awards that vest solely based on the provision of services,
vesting, as of the date of termination of employment, shall be calculated by
multiplying (A) the total number of awards that would have vested if the
Executive had remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the date of termination by the number of
calendar days in such performance cycle, payable in accordance with the Long
Term Incentive Plan; and
(iv)if Executive timely elects coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), a cash payment equal to the employer contribution
to the premium payment for actively employed senior executives with the same
level of coverage, payable monthly in accordance with the Company’s standard
payroll practices for twelve (12) months or until such earlier termination of
COBRA coverage, with the first payment within seventy-two (72) days of the date
of Executive’s termination of employment as determined solely by the Company;
For the avoidance of doubt, all payments under this Section 2(b) shall cease
upon the Executive’s breach of the provisions of Sections 3, 4 or 5 of this
Agreement.
(c)Automatic Termination Upon the Executive’s Death. In the event of the
Executive’s death during the term of the Executive’s employment, the Executive’s
employment and this Agreement shall automatically terminate and, in addition to
the Accrued Rights and subject to Section 2(g), the Company shall pay to
Executive’s estate Executive’s Base Salary in effect on the last date of the
Executive’s employment for six (6) months following such last date of
employment, in accordance with the Company’s standard payroll practices for
executive officers and a lump sum amount equal to the pro-rata portion of the
Annual Bonus (if any) for which the




--------------------------------------------------------------------------------




Executive would have been eligible had the Executive remained employed with the
Company through the end of the fiscal year in which employment terminated, based
on actual performance and calculated by multiplying such amount by the quotient
obtained by dividing the number of calendar days worked during the applicable
fiscal year in which termination occurred by the number of calendar days in such
fiscal year (which amount shall be paid during the period commencing on the 15th
of April and ending on the 31st of May following the end of the applicable
fiscal year of Signet). In addition, in respect of each then-ongoing performance
cycle under the Long Term Incentive Plan as of the date of termination, (1) with
respect to awards that vest in whole or in part based on performance, vesting,
as of the date of death, shall be calculated by multiplying (A) the number of
awards that would have vested upon achievement of target performance by (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the date of Executive’s death by the number
of calendar days in such performance cycle, payable in accordance with the Long
Term Incentive Plan (but no later than the “short-term deferral” period under
Section 409A (defined below)) and (2) with respect to awards that vest solely
based on the provision of services, vesting, as of the date of death, shall be
calculated by multiplying (A) the total number of awards that would have vested
if the Executive remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the date of Executive’s death by the number
of calendar days in such performance cycle, payable in accordance with the Long
Term Incentive Plan.
(d)Termination due to Disability. In the event of the Executive’s Disability
during the term of the Executive’s employment, the Company shall have the right,
upon written notice to the Executive, to terminate the Executive’s employment
hereunder, effective upon the giving of such notice (or such later date as shall
be specified in such notice). Upon such termination, in addition to the Accrued
Rights, subject to Section 2(g) and the Executive’s continued compliance with
the provisions of Sections 3, 4 and 5, the Company shall have no further
obligations hereunder beyond payment to the Executive of the pro-rata portion of
the Annual Bonus (if any) for which the Executive would have been eligible had
the Executive remained employed with the Company through the end of the fiscal
year in which employment terminated, based on actual performance and calculated
by multiplying such Annual Bonus by the quotient obtained by dividing the number
of calendar days worked during the applicable fiscal year in which termination
occurred by the number of calendar days in such fiscal year (which amount shall
be paid during the period commencing on the 15th of April and ending on the 31st
of May following the end of the applicable fiscal year of Signet). Executive’s
Long Term Incentive Plan awards shall be paid in accordance with the Long Term
Incentive Plan and applicable award agreements. For the avoidance of doubt, all
payments under this Section 2(d) shall cease upon the Executive’s breach of the
provisions of Sections 3, 4 or 5 of this Agreement.
(e)Notice of Termination. Any purported termination of employment by the Company
or by the Executive (other than due to the Executive’s death) shall be
communicated by written Notice of Termination to the other Party hereto in
accordance with Section 10(f).
(f)Board/Committee Resignation. Upon termination of the Executive’s employment
for any reason, the Executive agrees to resign at the direction of the Board or
shall be deemed to have resigned, as of the date of such termination and to the
extent applicable, from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company’s subsidiaries or
affiliates.
(g)Waiver and Release; Timing of Payments. Notwithstanding anything herein to
the contrary, as a condition precedent to receiving any payments under this
Section 2 (other than those amounts already accrued prior to the date of
termination, including the Accrued Rights), Executive (or the Executive’s
estate, as applicable) shall have executed, within twenty-one days, or if
required for an effective release, forty-five days, following the Executive’s
termination of employment, a waiver and




--------------------------------------------------------------------------------




release in substantially the form attached hereto as Exhibit A (the “Release”),
which Release may be updated by the Company from time to time to reflect changes
in law, and the seven-day revocation period of such Release shall have expired.
Subject to Section 7(b) and the execution of the Release pursuant to this
Section 2(g), all payments under this Section 2 shall be payable as described
above; provided, that any payments due prior to the sixtieth day after the
Executive’s termination of employment shall be made on such sixtieth day.
3.Confidentiality; Ownership of Developments.
(a)During the term of the Executive’s employment with the Company or any of its
subsidiaries or affiliates and for all time thereafter, the Executive shall keep
secret and retain in strictest confidence and not divulge, disclose, discuss,
copy or otherwise use or suffer to be used in any manner, except in connection
with the Business of the Company and of any of the subsidiaries or affiliates of
the Company, any trade secrets, confidential or proprietary information and
documents or materials owned, developed or possessed by or for the Company or
any of the subsidiaries or affiliates of the Company pertaining to the Business
of the Company or any of the subsidiaries or affiliates of the Company; provided
that such information referred to in this Section 3(a) shall not include
information that is or has become generally known to the public or the jewelry
trade without violation of this Section 3.
(b)The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Executive may create, make, develop or acquire during the term of
Executive’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company and its subsidiaries and affiliates
and the Executive hereby assigns to the Company all of Executive’s right, title
and interest in and to all such Developments and Executive shall take any action
reasonably necessary to achieve the foregoing result. Notwithstanding any
provision of this Agreement to the contrary, “Developments” shall not include
any Works that do not relate to the Business or planned business of the Company
or any of the subsidiaries or affiliates of the Company.
(c)The Executive is hereby notified, in accordance with the Defend Trade Secrets
Act of 2016, 18 U.S.C. § 1833(b), that: (i) an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; (ii) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (iii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.  Notwithstanding anything herein to the contrary, nothing in this
Agreement shall: (i) prohibit the Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation; or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).    
(d)The Executive further understands that this Agreement does not limit the
Executive’s ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange




--------------------------------------------------------------------------------




Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”) or otherwise participate in any investigation
or proceeding that may be conducted by any Government Agency, including
providing documents or other information, without notice to the Company.  This
Agreement also does not limit the Executive’s right to receive an award for
information provided to any Government Agency.
4.Covenants Not to Solicit and Not to Compete. The Executive agrees that
Executive shall not, directly or indirectly, without the prior written consent
of the Company:
(a)during Executive’s employment with the Company or any of its subsidiaries or
affiliates and for a period of one year commencing upon termination of the
Executive’s employment, solicit, entice, persuade or induce any employee,
consultant, agent or independent contractor of the Company or of any of the
subsidiaries or affiliates of the Company to terminate his or her employment or
engagement with the Company or such subsidiary or affiliate, to become employed
by any person, firm or corporation other than the Company or such subsidiary or
affiliate or approach any such employee, consultant, agent or independent
contractor for any of the foregoing purposes; or
(b)during Executive’s employment with the Company or any of its subsidiaries or
affiliates and for a period of one year commencing upon termination of the
Executive’s employment, directly or indirectly own, manage, control, invest or
participate in any way in, consult with or render services to or for any person
or entity (other than for the Company or any of the subsidiaries or affiliates
of the Company) which is materially engaged in the Business (“materially”
meaning deriving more than 25% of its revenue from the sale of jewelry and
watches per year as of the applicable date); provided that the Executive shall
be entitled to own up to 1% of any class of outstanding securities of any
company whose common stock is listed on a national securities exchange or
included for trading on the NASDAQ Stock Market.
5.Non-Defamation and Non-Disparagement. The Executive shall not at any time,
publicly or privately, verbally or in writing, directly or indirectly, make or
cause to be made any defaming and/or disparaging, derogatory, misleading or
false statement about the Company or its products, or any current or former
directors, officers, employees, or agents of the Company, or the business
strategy, plans, policies, practices or operations of the Company to any person
or entity, including members of the investment community, press, customers,
competitors, employees and advisors of the Company. Truthful disclosure to any
government agency regarding possible violations of federal law or regulation in
accordance with any whistleblower protection provisions of state or federal law
or regulation shall not be deemed to violate this paragraph. Executive
recognizes that the breach of this Section 5 will cause serious and irreparable
injury to the Company.
6.Specific Performance. The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Business of the Company and the
subsidiaries and affiliates of the Company. By reason of this, the Executive
consents and agrees that if the Executive violates any of the provisions of
Sections 3, 4 or 5 hereof, the Company and the subsidiaries and affiliates of
the Company would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have Sections 3, 4 or 5 specifically enforced by any court having equity
jurisdiction. Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Executive or
cessation of payments hereunder without requirement for posting a bond. In
addition, to the extent allowed by law, the Executive shall be required to
return to the Company any termination payments and benefits paid pursuant to
Section 2 less two hundred fifty dollars ($250.00) if the Executive violates
Section 3, 4 or 5.
7.Section 409A.




--------------------------------------------------------------------------------




(a)The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Internal Revenue Code of 1986, as amended (the
“Code”) Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith or
exempt therefrom, as applicable. If any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, the Company may
(i) adopt such amendments to the Agreement, including amendments with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Agreement
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Section 409A.
(b)A termination of employment shall not be deemed to have occurred for purposes
of this Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then, notwithstanding any other provision herein,
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 7(b) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum on the first business day following
the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(c)(i) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event any reimbursements that are non-qualified deferred compensation
subject to Section 409A of the Code shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Executive; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.
(d)For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(e)Nothing contained in this Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A. The Company has
no obligation to take any action to prevent the assessment of any additional
income tax, interest or penalties under Section 409A on any person and the
Company, its subsidiaries and affiliates, and each of their employees and
representatives shall not have any liability to the Executive with respect
thereto.
8.Compliance with Board Policies.
(a)The Executive shall be required to build a holding of shares of Signet common
stock (“Shares”) equal to a specified level as set by the Board from time to
time (the “Share Ownership




--------------------------------------------------------------------------------




Requirement”) pursuant to the terms of any stock ownership policy or guidelines
approved by the Board or a committee of the Board and provided to the Executive.
The Share Ownership Requirement shall be required for so long as the Executive
is an executive officer of the Signet Group.
(b)    The Executive shall be subject to the written policies of the Board
applicable to executives, including without limitation any Board policy relating
to claw back of compensation, as they exist from time to time during the
Executive’s employment with the Company or any of its affiliates.
9.Governing Law; Jurisdiction.
(a)This Agreement shall be subject to, and governed by, the laws of the State of
Ohio applicable to contracts made and to be performed therein, without regard to
conflict of laws principles thereof.
(b)Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio law.
Each Party irrevocably waives any objection which it may now or hereafter have
to the laying of the venue of any such suit, action, or proceeding brought in
such court and any claim that such suit, action, or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with the foregoing sentences shall be deemed in every
respect effective and valid personal service of process upon such Party.
EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, HE IS WAIVING ANY RIGHT
THAT HE MAY HAVE TO A JURY TRIAL RELATED TO THIS AGREEMENT.
10.Miscellaneous.
(a)Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereto and supersedes any and
all prior agreements (whether written or oral) between the Parties with respect
thereto, including, without limitation, []. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
(b)No Waiver. The failure of a Party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(c)Severability. The provisions of this Agreement are severable and the
invalidity, illegality or unenforceability of any one or more provisions shall
not affect the validity, legality or enforceability of any other provision. In
the event that a court of competent jurisdiction shall determine that any
provision of this Agreement or the application thereof is unenforceable in whole
or in part because of the duration or scope thereof, the parties hereto agree
that said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
(d)Assignment. This Agreement and all of the Executive’s rights and duties
hereunder shall not be assignable or delegable by the Executive. Any purported
assignment or delegation by the Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to, or assumed by, a person or entity which is an
affiliate of the Company or a successor in interest to substantially all of the
business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.
(e)Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs,




--------------------------------------------------------------------------------




distributees, devisees and legatees. In the event of the Executive’s death, all
amounts payable hereunder to the Executive that are then unpaid, shall be paid
to the Executive’s beneficiary designated by him in writing to the Company or,
in the absence of such designation, to Executive’s estate.
(f)Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either Party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:
Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Attn: Chief Legal, Risk & Corporate Affairs Officer
with copies to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153-0119
Attn: Michael J. Aiello


If to the Executive:
To Executive’s last address set forth on the payroll records of the Company


(g)Cooperation. The Executive shall be reasonably available to assist and
otherwise advise and consult with the Company in transitioning responsibilities
to other employees of the Company. The Executive shall provide full and
continued cooperation in good faith with the Company, its subsidiaries and
affiliates and its legal counsel, as may be necessary or appropriate: (i) to
respond truthfully to any inquiries that may arise with respect to matters that
the Executive was responsible for or involved with during the Executive’s
employment with the Company; (ii) to furnish to the Company, as reasonably
requested by the Company, from time to time, the Executive’s honest and good
faith advice, information, judgment and knowledge with respect to all practices
at the Company, and employees of the Company; (iii) in connection with any
defense, prosecution or investigation of any and all actual, threatened,
potential or pending court or administrative proceedings or other legal matters
in which the Executive may be involved as a party and/or in which the Company
determines, in its sole discretion, that the Executive is a relevant witness
and/or possesses relevant information; and (iv) in connection with any and all
legal matters relating to the Company, its subsidiaries and affiliates, and each
of their respective past and present employees, managers, directors, officers,
administrators, shareholders, members, agents, and attorneys, in which the
Executive may be called as an involuntary witness (by subpoena or other
compulsory process) served by any third-party, including, without limitation,
providing the Company with written notice of any subpoena or other compulsory
process served on the Executive within forty-eight (48) hours of its occurrence.
In connection with the matters described in this Section 10(g), the Executive
agrees to notify, truthfully communicate and be represented by, and provide
requested information to, the Company’s




--------------------------------------------------------------------------------




counsel, to fully cooperate and work in good faith with such counsel with
respect to, and in preparation for, any response to a subpoena or other
compulsory process served upon the Executive, any depositions, interviews,
responses, appearances or other legal matters, and to testify truthfully and
honestly with respect to all matters. For the avoidance of doubt, the Company
has no obligation to provide the Executive with separate counsel in connection
with any such matter. The Company shall reimburse the Executive for reasonable
expenses, such as travel, lodging and meal expenses, incurred by the Executive
pursuant to this Section 10(g) at the Company’s request, and consistent with the
Company’s policies for employee expenses.
The Executive further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Executive or to which the Executive may be
given access pursuant to this Section 10(g) in connection with the Executive’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times.  Except as
required by applicable law or court order, the Executive shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.
All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Executive and all communications by the Executive to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine.  No such communication, information, or work
product shall be divulged by the Executive to any person or entity, except at
the specific direction of an authorized representative of the Company and its
lawyers.
The Executive further agrees that the Executive must also: (i) complete any
outstanding performance evaluations; (ii) repay any outstanding bills, advances,
debts, etc., due to the Company, as of the date of Executive’s termination of
employment; and (iii) cooperate with the Company in performing all transition
and other matters required by the Company prior to the date of Executive’s
termination of employment.
Executive recognizes that the breach of this Section 10(g) will cause serious
and irreparable injury to the Company. In addition, to the extent allowed by
law, the Executive shall be required to return to the Company any termination
payments and benefits paid pursuant to Section 2 less two hundred fifty dollars
($250.00) if the Executive violates this Section 10(g).
(h)Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(i)Survival. The provisions of Sections 3, 4, 5, 6, 8, 9 and 10 of this
Agreement shall survive the expiration or termination of this Agreement and the
Executive’s employment hereunder, irrespective of the reason for any termination
(j)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


[signatures on following page]




--------------------------------------------------------------------------------








[SIGNATURE PAGE TO TERMINATION PROTECTION AGREEMENT]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
last date written below.


STERLING JEWELERS INC.
By:______________________
Name:    
Title:
Date:


EXECUTIVE
__________________________    
[]
Date:




--------------------------------------------------------------------------------






SCHEDULE 1
EMPLOYMENT TERMS, DUTIES AND ENTITLEMENTS
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Termination Protection Agreement, dated as of [], by and among
Sterling Jewelers Inc. (the “Company”) and [] (the “Executive”) to which this
Schedule 1 is attached (the “Agreement”).
Position
[]
Reporting Line
Executive shall report to []
Location
[]
Duties
[]
Annual Base Salary
[]
Annual Bonus
[]
Long Term Incentive Plan
[]
Employee Benefits
Eligible for all Company health, life and disability insurance and other
welfare, and retirement, savings, deferred compensation and fringe employee
benefit plans, as in effect from time to time, on the same basis as those
benefits are generally made available to senior executives of the Company.
Eligible for reimbursement of reasonable business expenses incurred by the
Executive during employment in the performance of the Executive’s duties, in
accordance with Company policies and subject to timely submission of
reimbursement requests.
Time Off
Executive shall be entitled to time off as provided under the Signet US Time Off
Program, as in effect from time to time.
Director and Officer Insurance
The Company shall keep in force for the Executive coverage under a directors and
officers liability insurance policy, such coverage to be at a level no less than
that maintained for substantially all of the executive officers of the Company
or Signet (during the period the Executive is an executive officer of Signet)
and substantially all of the members of the Board of Directors Signet (during
any period the Executive is a member of the Board of Directors of Signet).
Executive Representations
Executive represents and warrants to the Company that the performance by
Executive of the duties set forth on the Agreement and this Schedule 1 shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which the Executive is a party or
otherwise bound.





--------------------------------------------------------------------------------






EXHIBIT A
RELEASE


This RELEASE (“Release”) dated as of ___________, 20__ between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and [] (the “Executive”).
WHEREAS, the Company and the Executive previously entered into that certain
Termination Protection Agreement dated [] (the “Agreement”); and
WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Agreement, the Company and the Executive agree as follows:
1.
Capitalized terms not defined herein shall have the meaning as defined under the
Agreement.

2.In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 2, as applicable, of the Agreement, which is attached hereto
and made a part hereof.
3.The Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
estate and beneficiaries, does hereby release the Company, and in such
capacities, any of its parent corporations, subsidiaries, or affiliates, and
each past or present officer, director, agent, employee, shareholder, and
insurer of any such entities (collectively, the “Released Parties”), from any
and all claims made, to be made, or which might have been made of whatever
nature, whether known or unknown, from the beginning of time, including those
that arose as a consequence of Executive’s employment with the Company or any of
the Release Parties, or arising out of the termination of such employment
relationship, or arising out of any act committed or omitted during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, without limitation, any tort
and/or contract claims, common law or statutory claims, claims under any local,
state or federal wage and hour law, wage collection law or labor relations law,
claims under any common law or other statute, ordinances and regulations, claims
of age, race, sex, sexual orientation, marital status, parental status, veteran
status, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination or harassment,
including, but not limited to under Title VII of the Civil Rights Acts of 1964
and 1991, as amended (42 U.S.C. §§ 2000e et seq.), the Age Discrimination in
Employment Act, as amended (29 U.S.C. §§ 621, et seq.), the Americans with
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. §§ 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601
et seq.), the Employee Retirement Income Security Act of 1974, as amended (29
U.S.C. §§ 1001 et seq.), the Worker Adjustment and Retraining Notification Act
(29 U.S.C. §§ 2101 et seq.), the Ohio Civil Rights Act (Ohio Rev. Code. Ann. §§
4112.01-4112.99), the Ohio Whistleblower’s Protection Statute (Ohio Rev. Code
Ann. §§ 4113.51-4113.53), and any other law (including any federal, state or
local law or ordinance) prohibiting employment discrimination or relating to
employment, retaliation in employment, termination of employment, wages,
benefits or otherwise that may legally be waived and released.  Nothing in this
Release shall be construed to prohibit the Executive from filing a charge with
or participating in any investigation or proceeding by a government agency
charged with enforcement of any law. Notwithstanding, the Executive agrees to
waive the Executive’s right to recover monetary damages in any charge,
complaint, or lawsuit filed by the Executive or by anyone else on the
Executive’s behalf, except that nothing in this Release shall be construed to
limit the Executive’s right to receive any monetary award from the Securities
and Exchange Commission pursuant to Section 21F of the Securities Exchange Act
of 1934.  The Executive relinquishes any right to future employment with the
Company or any of the Released Parties, and agrees not to seek future
re-employment with the Company or any of the Released Parties. The Executive
acknowledges that the Company shall have the right to refuse to re-employ the
Executive without liability of the Company or any of the




--------------------------------------------------------------------------------




Released Parties.  The Executive acknowledges and agrees that even though claims
and facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is the intention of the Executive and the Company
in executing this Release that the general release in this Paragraph 3 shall be
effective as a full and final accord and satisfaction, and release of and from
all liabilities, disputes, claims and matters covered under the general release
in this Paragraph 3, known or unknown, suspected or unsuspected. The furnishing
of termination payments and/or benefits under the Agreement will not be deemed
an admission of liability or wrongdoing by the Company.
4.The Company and the Executive acknowledge and agree that the release contained
in Paragraph 3 does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company and/or any of its subsidiaries
or affiliates (i) to indemnify the Executive for Executive’s acts as an officer
or director of Company in accordance with the Certificate of Incorporation and
all agreements thereunder, (ii) to pay any amounts or benefits pursuant to
Paragraph 2 of this Release or any Accrued Rights (as defined in the Agreement)
to which the Executive is entitled under the Agreement, (iii) with respect to
the Executive’s rights as a shareholder of the Company, Signet or any of their
subsidiaries, (iv) to pay wages that are undisputedly due or to become due, or
(v) for claims that cannot lawfully be waived.
5.The Executive acknowledges that pursuant to the general release set forth in
Paragraph 3 above, the Executive is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
Executive’s waiver and release of such rights is knowing and voluntary. The
Executive acknowledges that the consideration given for the ADEA waiver and
release under this Release is in addition to anything of value to which
Executive was already entitled. The Executive further acknowledges that he has
been advised by this writing that:
(i)Executive should consult with an attorney prior to executing this Release and
has had an opportunity to do so;
(ii)Executive has twenty-one (21) days within which to consider this ADEA waiver
and release;
(iii)Executive has seven (7) days following Executive’s execution of this
Release to revoke this ADEA waiver and release, but only by providing written
notice of such revocation to the Company in accordance with the “Notice”
provision in Section 10(f) of the Agreement;
(iv)the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and
(v)    the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release. The Parties agree that any modifications made
to this Release prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.
It is the intention of the parties in executing this Release that this Release
shall be effective as a full and final accord and satisfaction and release of
and from all liabilities, disputes, claims and matters covered under this
Release, known or unknown, suspected or unsuspected.
6.
This Release shall become effective on the first (1st) day following the day
that this Release becomes irrevocable under Paragraph 5. All payments due to the
Executive shall be payable in accordance with the terms of the Agreement.



[remainder of page intentionally blank]




[SIGNATURE PAGE TO RELEASE]
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


STERLING JEWELERS INC.




--------------------------------------------------------------------------------






By:                
Name:
Title:


[]




--------------------------------------------------------------------------------






SCHEDULE 10.32


Name
Agreement Date
Notable Variations (if any)
Bill Brace
November 26, 2018
 
Lynn Dennison
October 15, 2015, as amended March 20, 2017
Omits Section 5, Non-Defamation and Non-Disparagement
Mary Liz Finn
November 29, 2018
 
Joan Hilson
March 11, 2019
Provides for a 90-day prior notice for an “at will” termination by the Company
under Section 2 instead of the standard 360 day prior notice.


Provides for mutual non-defamation and non-disparagement under Section 5.
Steve Lovejoy
December 21, 2018
 
Bill Luth
February 20, 2018
 
Howard Melnick
February 4, 2018
 
Jamie Singleton
October 17, 2018
 



